
	
		II
		111th CONGRESS
		1st Session
		S. 186
		IN THE SENATE OF THE UNITED STATES
		
			January 8, 2009
			Mr. Salazar (for himself
			 and Mr. Udall of Colorado) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish the South Park National Heritage Area in the
		  State of Colorado, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 South Park National Heritage Area Act
			 .
		2.DefinitionsIn this Act:
			(1)BoardThe
			 term Board means the Board of Directors of the South Park National
			 Heritage Area, comprised initially of the individuals, agencies, organizations,
			 and governments that were involved in the planning and development of the
			 Heritage Area before the date of enactment of this Act.
			(2)Heritage
			 areaThe term Heritage Area means the South Park
			 National Heritage Area established by section 3(a).
			(3)Management
			 entityThe term management entity means the
			 management entity for the Heritage Area designated by section 3(d)(1).
			(4)Management
			 planThe term management plan means the management
			 plan for the Heritage Area required by section 5.
			(5)MapThe
			 term map means the map entitled South Park National
			 Heritage Area Map (Proposed), dated January 30, 2006.
			(6)PartnerThe
			 term partner means a Federal, State, or local governmental entity,
			 organization, private industry, educational institution, or individual involved
			 in the conservation, preservation, interpretation, development or promotion of
			 heritage sites or resources of the Heritage Area.
			(7)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(8)StateThe
			 term State means the State of Colorado.
			(9)Technical
			 assistanceThe term technical assistance means any
			 guidance, advice, help, or aid, other than financial assistance, provided by
			 the Secretary.
			3.South Park
			 National Heritage Area
			(a)EstablishmentThere
			 is established in the State the South Park National Heritage Area.
			(b)BoundariesThe
			 Heritage Area shall consist of the areas included in the map.
			(c)MapA map of the Heritage Area shall be—
				(1)included in
			 the management plan; and
				(2)on file and
			 available for public inspection in the appropriate offices of the National Park
			 Service.
				(d)Management
			 entity
				(1)In
			 generalThe management entity for the Heritage Area shall be the
			 Park County Tourism & Community Development Office, in conjunction with the
			 South Park National Heritage Area Board of Directors.
				(2)Membership
			 requirementsMembers of the Board shall include representatives
			 from a broad cross-section of individuals, agencies, organizations, and
			 governments that were involved in the planning and development of the Heritage
			 Area before the date of enactment of this Act.
				4.Administration
			(a)Prohibition on
			 the acquisition of real propertyThe management entity shall not
			 use Federal funds made available under this Act to acquire real property or any
			 interest in real property.
			(b)AuthoritiesFor
			 purposes of carrying out the management plan, the Secretary, acting through the
			 management entity, may use amounts made available under this Act to—
				(1)make grants
			 to the State or a political subdivision of the State, nonprofit organizations,
			 and other persons;
				(2)enter into
			 cooperative agreements with, or provide technical assistance to, the State or a
			 political subdivision of the State, nonprofit organizations, and other
			 interested parties;
				(3)hire and
			 compensate staff, which shall include individuals with expertise in natural,
			 cultural, and historical resources protection, fundraising, heritage facility
			 planning and development, and heritage tourism programming;
				(4)obtain funds
			 or services from any source, including funds or services that are provided
			 under any other Federal law or program;
				(5)enter into
			 contracts for goods or services; and
				(6)to facilitate
			 the conduct of other projects and activities that further the Heritage Area and
			 are consistent with the approved management plan.
				(c)DutiesThe
			 management entity shall—
				(1)in accordance
			 with section 5, prepare and submit a management plan for the Heritage Area to
			 the Secretary;
				(2)assist units
			 of local government, local property owners and businesses, and nonprofit
			 organizations in carrying out the approved management plan by—
					(A)carrying out
			 programs and projects that recognize, protect, enhance, and promote important
			 resource values in the Heritage Area;
					(B)establishing
			 and maintaining interpretive exhibits and programs in the Heritage Area;
					(C)developing
			 economic, recreational and educational opportunities in the Heritage
			 Area;
					(D)increasing
			 public awareness of, and appreciation for, historical, cultural, scenic,
			 recreational, agricultural, and natural resources of the Heritage Area;
					(E)protecting
			 and restoring historic sites and buildings in the Heritage Area that are
			 consistent with Heritage Area themes;
					(F)ensuring that
			 clear, consistent, and appropriate signs identifying points of public access,
			 and sites of interest are posted throughout the Heritage Area;
					(G)promoting a
			 wide range of partnerships among governments, organizations, and individuals to
			 further the Heritage Area; and
					(H)planning and
			 developing new heritage attractions, products and services;
					(3)consider the interests of diverse units of
			 government, businesses, organizations, and individuals in the Heritage Area in
			 the preparation and implementation of the management plan;
				(4)conduct
			 meetings open to the public at least semiannually regarding the development and
			 implementation of the management plan;
				(5)for any year
			 for which Federal funds have been received under this Act—
					(A)submit to the
			 Secretary an annual report that describes the activities, expenses, and income
			 of the management entity (including grants to any other entities during the
			 year that the report is made);
					(B)make
			 available to the Secretary for audit all records relating to the expenditure of
			 the Federal funds and any matching funds; and
					(C)require, with
			 respect to all agreements authorizing expenditure of Federal funds by other
			 organizations, that the organizations receiving the funds make available to the
			 Secretary for audit all records concerning the expenditure of the funds;
			 and
					(6)encourage by
			 appropriate means economic viability that is consistent with the Heritage
			 Area.
				(d)Cost-sharing
			 requirementThe Federal share of the cost of any activity carried
			 out using any assistance made available under this Act shall be 50
			 percent.
			5.Management
			 plan
			(a)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the management entity, with public participation, shall submit to the
			 Secretary for approval a proposed management plan for the Heritage Area.
			(b)RequirementsThe
			 management plan shall—
				(1)incorporate
			 an integrated and cooperative approach for the protection, enhancement,
			 interpretation, development, and promotion of the historical, cultural, scenic,
			 recreational, agricultural, and natural resources of the Heritage Area;
				(2)take into
			 consideration State and local plans;
				(3)include—
					(A)an inventory
			 of—
						(i)the resources
			 located within the areas included in the map; and
						(ii)any other
			 eligible and participating property within the areas included in the map
			 that—
							(I)is related to
			 the themes of the Heritage Area; and
							(II)should be
			 preserved, restored, managed, maintained, developed, or promoted because of the
			 significance of the property;
							(B)comprehensive
			 policies, strategies, and recommendations for conservation, funding,
			 management, development, and promotion of the Heritage Area;
					(C)a description
			 of actions that governments, private organizations, and individuals have agreed
			 to take to manage protect the historical, cultural, scenic, recreational,
			 agricultural, and natural resources of the Heritage Area;
					(D)a program of
			 implementation for the management plan by the management entity that includes a
			 description of—
						(i)actions to
			 facilitate ongoing and effective collaboration among partners to promote plans
			 for resource protection, enhancement, interpretation, restoration, and
			 construction; and
						(ii)specific
			 commitments for implementation that have been made by the management entity or
			 any government, organization, or individual for the first 5 years of
			 operation;
						(E)the
			 identification of sources of funding for carrying out the management
			 plan;
					(F)an analysis
			 of and recommendations for means by which Federal, State, and local programs,
			 including the role of the National Park Service in the Heritage Area, may best
			 be coordinated to carry out this Act; and
					(G)an
			 interpretive plan for the Heritage Area; and
					(4)recommend
			 policies and strategies for resource management that consider and detail the
			 application of appropriate land and water management techniques, including the
			 development of intergovernmental and interagency cooperative agreements to
			 protect the historical, cultural, scenic, recreational, agricultural, and
			 natural resources of the Heritage Area.
				(c)DeadlineIf
			 a proposed management plan is not submitted to the Secretary by the date that
			 is 3 years after the date of enactment of this Act, the management entity shall
			 be ineligible to receive additional funding under this Act until the date on
			 which the Secretary receives and approves the management plan.
			(d)Approval or
			 disapproval of management plan
				(1)In
			 generalNot later than 180 days after the date of receipt of the
			 management plan under subsection (a), the Secretary, in consultation with the
			 State, shall approve or disapprove the management plan.
				(2)Criteria
			 for approvalIn determining whether to approve the management
			 plan, the Secretary shall consider whether—
					(A)the
			 management entity is representative of the diverse interests of the Heritage
			 Area, including governments, natural and historical resource protection
			 organizations, educational institutions, local businesses and industries,
			 community organizations, recreational organizations, and tourism
			 organizations;
					(B)the
			 management entity has afforded adequate opportunity, including public hearings,
			 for public and governmental involvement in the preparation of the management
			 plan; and
					(C)strategies
			 contained in the management plan, if implemented, would adequately balance the
			 voluntary protection, development, and interpretation of the natural,
			 historical, cultural, scenic, recreational, and agricultural resources of the
			 Heritage Area.
					(3)Action
			 following disapprovalIf the
			 Secretary disapproves the management plan under paragraph (1), the Secretary
			 shall—
					(A)advise the
			 management entity in writing of the reasons for the disapproval;
					(B)make
			 recommendations for revisions to the management plan; and
					(C)not later
			 than 180 days after the receipt of any proposed revision of the management plan
			 from the management entity, approve or disapprove the proposed revision.
					(4)Amendments
					(A)In
			 generalThe Secretary shall approve or disapprove each amendment
			 to the management plan that the Secretary determines makes a substantial change
			 to the management plan.
					(B)Use of
			 fundsThe management entity shall not use Federal funds
			 authorized by this Act to carry out any amendments to the management plan until
			 the Secretary has approved the amendments.
					6.Relationship to
			 other Federal agencies
			(a)In
			 GeneralNothing in this Act affects the authority of a Federal
			 agency to provide technical or financial assistance under any other law.
			(b)Consultation
			 and CoordinationThe head of any Federal agency planning to
			 conduct activities that may have an impact on the Heritage Area is encouraged
			 to consult and coordinate the activities with the Secretary and the management
			 entity to the maximum extent practicable.
			(c)Other Federal
			 AgenciesNothing in this Act—
				(1)modifies, alters,
			 or amends any law or regulation authorizing a Federal agency to manage Federal
			 land under the jurisdiction of the Federal agency;
				(2)limits the
			 discretion of a Federal land manager to implement an approved land use plan
			 within the boundaries of the Heritage Area; or
				(3)modifies, alters,
			 or amends any authorized use of Federal land under the jurisdiction of a
			 Federal agency.
				7.Private property
			 and regulatory protectionsNothing in this Act—
			(1)abridges the
			 rights of any property owner (whether public or private), including the right
			 to refrain from participating in any plan, project, program, or activity
			 conducted within the Heritage Area;
			(2)requires any
			 property owner to permit public access (including access by Federal, State, or
			 local agencies) to the property of the property owner, or to modify public
			 access or use of property of the property owner under any other Federal, State,
			 or local law;
			(3)alters any duly
			 adopted land use regulation, approved land use plan, or other regulatory
			 authority of any Federal, State or local agency, or conveys any land use or
			 other regulatory authority to the management entity;
			(4)authorizes or
			 implies the reservation or appropriation of water or water rights;
			(5)diminishes the
			 authority of the State to manage fish and wildlife, including the regulation of
			 fishing and hunting within the Heritage Area; or
			(6)creates any
			 liability, or affects any liability under any other law, of any private
			 property owner with respect to any person injured on the private
			 property.
			8.Evaluation;
			 report
			(a)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for the Heritage Area, the Secretary
			 shall—
				(1)conduct an
			 evaluation of the accomplishments of the Heritage Area; and
				(2)prepare a report
			 in accordance with subsection (c).
				(b)EvaluationAn
			 evaluation conducted under subsection (a)(1) shall—
				(1)assess the
			 progress of the management entity with respect to—
					(A)accomplishing the
			 purposes of this Act for the Heritage Area; and
					(B)achieving the
			 goals and objectives of the approved management plan for the Heritage
			 Area;
					(2)analyze the
			 Federal, State, local, and private investments in the Heritage Area to
			 determine the leverage and impact of the investments; and
				(3)review the
			 management structure, partnership relationships, and funding of the Heritage
			 Area for purposes of identifying the critical components for sustainability of
			 the Heritage Area.
				(c)Report
				(1)In
			 generalBased on the evaluation conducted under subsection
			 (a)(1), the Secretary shall prepare a report that includes recommendations for
			 the future role of the National Park Service, if any, with respect to the
			 Heritage Area.
				(2)Required
			 analysisIf the report prepared under paragraph (1) recommends
			 that Federal funding for the Heritage Area be reauthorized, the report shall
			 include an analysis of—
					(A)ways in which
			 Federal funding for the Heritage Area may be reduced or eliminated; and
					(B)the appropriate
			 time period necessary to achieve the recommended reduction or
			 elimination.
					(3)Submission to
			 congressOn completion of the report, the Secretary shall submit
			 the report to—
					(A)the Committee on
			 Energy and Natural Resources of the Senate; and
					(B)the Committee on
			 Natural Resources of the House of Representatives.
					9.Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this Act $10,000,000, of which not
			 more than $1,000,000 may be made available for any fiscal year.
		10.Termination of
			 authorityThe authority of the
			 Secretary to provide assistance under this Act terminates on the date that is
			 15 years after the date of enactment of this Act.
		
